Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Jason Nixon, Reg# 68,485, the application has been amended as follows: 
LISTING OF CLAIMS:

1.	(Currently Amended)  A system, comprising:
one or more physical devices configured to:
select, as indicated by an identifier, a subset of data segments of an application image for generating a first digest with a hash function, the identifier used to at least one of select the subset of data segments of the application image application image 
execute the hash function on the selected subset of data segments of the application image 
generate an authenticator using the first digest and a private key; and
send the application image cryptography element 
wherein the cryptography element is configured to:
	execute the hash function on the subset of data segments of the application image to 	generate a second digest; and
	authenticate the application image via verification of the authenticator using the second 	digest and a public key.

2.	(Canceled)  


10.	(Currently Amended)  A method, comprising:
selecting, via an identifier, a subset of data segments of an application image application image application image 
executing, via a microcontroller, a hash function on only the subset of data segments of the application image 
generating, via the microcontroller, an authenticator using the first digest and a private key;
conveying the application image 
executing, via the cryptography element, the hash function on the subset of data segments of the application image 
authenticating, via the cryptography element, the application image using the second digest and a public key.

11.	(Canceled)  	

15.	(Currently Amended)  A non-transitory machine-readable medium storing instructions that, in response to being executed by at least one processor of a system, are configured to enable the system to perform operations comprising:
selecting, via an identifier, a subset of data segments of an application image 
executing a first hash operation on only the subset of data segments of the application image to generate a first digest;
generating an authenticator using the first digest and a private key;
conveying, via a secure message, at least the subset of data segments, the identifier,
and the authenticator;

authenticating the application image via verification of the authenticator using the 
second digest and a public key.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
              The prior art of record fails to teach or fairly suggest, in response to executing a first hash operation on a portion of application image data segments, used to generate a first hash digest, using the first hash digest and a private key to generate an authenticator for authenticating application images; using a secure message to transmit the at least the portion of data segments, transmitting an identifier to identify how the data segment portions are selected, and to transmit the authenticator; executing a second hash operation on the portion of data segments of the application image to generate a second digest; and authenticating the application image via verification of the authenticator using the second digest and a public key, in the specific manner and combinations recited in claims 1, 3-8, 10, and 12-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	 US Pat Farrugia et al (US 8,886,947), which teaches verifying digital content integrity via implementing a hash digest to produce digital signature for the digital content;
(ii) 	US PG Pub Song et al (US 2010/0088745), which discloses verifying data integrity by comparing a subset of digest values with initial digest values;
(iii) 	NPL document "Image Authentication for Digital Image Evidence" – Wen et al, Department of Forensic Science, Central Police University, 09/07/2006; and
(iv) 	NPL document "A Secure Perceptual Hash Algorithm for Image Content Authentication" – Weng et al, Katholieke Universiteit Leuven, ESAT/COSIC-IBBT, 10/2011.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of, in response to executing a first hash operation on a portion of application image data segments, used to generate a first hash digest, using the first hash digest and a private key to generate an authenticator for authenticating application images; using a secure message to transmit the at least the portion of data segments, transmitting an identifier to identify how the data segment portions are selected, and to transmit the authenticator; executing a second hash operation on the portion of data segments of the application image to generate a second digest; and authenticating the application image via verification of the authenticator using the second digest and a public key, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210811